43 N.Y.2d 743 (1977)
In the Matter of the Claim of Felice E. Punter, Appellant. Philip Ross, as Industrial Commissioner, Respondent.
Court of Appeals of the State of New York.
Argued October 13, 1977.
Decided November 22, 1977.
M. Madeline Welch and Michael D. Hampden for appellant.
No appearance for respondent.
Chief Judge BREITEL and Judges JASEN, JONES, FUCHSBERG and COOKE concur in memorandum; Judges GABRIELLI and WACHTLER dissent and vote to reverse on the dissenting memorandum by Mr. Justice A. FRANKLIN MAHONEY at the Appellate Division (54 AD2d 526).
*744MEMORANDUM.
The order of the Appellate Division should be affirmed, without costs.
Claimant, a credit and collection clerk for a department store, sustained personal injuries in an automobile accident. Upon receipt of a report form from her insurance company requesting wage information from her employer, she completed the form and signed her manager's name thereto without authorization.
The Unemployment Insurance Appeal Board had the right to disqualify claimant from receiving benefits on the ground that she lost her employment through misconduct in connection therewith. The intentional and unauthorized subscription by an employee of an instrument in respect to the employment relation by use of an employer's name, even though accomplished without intent to harm and not resulting in actual harm, constitutes misconduct within subdivision 3 of section 593 of the Labor Law. At least, the board was entitled to so conclude. Such conduct evinces a willful disregard of standards of behavior which employers have the right to expect of their employees and, in this instance, bears materially on claimant's fitness and integrity to serve in the capacity of a credit and collection clerk (see Matter of Rosedietcher [Levine], 33 N.Y.2d 377, 380-381; see, also, Unemployment Compensation  Misconduct, Ann., 146 ALR 243; cf. Matter of Van Such [Levine], 50 AD2d 956).
Order affirmed.